UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7443



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEROME PREZZY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Charles E. Simons, Jr., Senior
District Judge. (CR-95-430-5, CA-98-1329-5)


Submitted:   March 23, 1999                 Decided:   April 1, 1999


Before ERVIN, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Prezzy, Appellant Pro Se. Marvin Jennings Caughman, As-
sistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Prezzy seeks to appeal the district court’s orders

denying his motion under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998), and his Fed. R. Civ. P. 59(e) motion to alter or amend the

district court’s judgment.    We have reviewed the record and the

district court’s opinion and orders and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.   See United States

v. Prezzy, Nos. CR-95-430-5; CA-98-1329-5 (D.S.C. Aug. 20 & Sept.

11, 1998).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2